I concur in the judgment of the majority but write separately since the majority fails to provide any guidance to the trial court regarding sentencing on remand. As noted by the majority, R.C. 2947.14 establishes the following procedure for satisfaction of fines in lieu of payment:
"(A) If a fine is imposed as a sentence or a part of a sentence, the court or magistrate that imposed the fine may order that the offender be committed to the jail or workhouse until the fine is paid or secured to be paid, or he is otherwise legally discharged, if the court or magistrate determines at a hearing that the offender is able, at that time, to pay the fine but refuses to do so. The hearing required by this section shall be conducted at the time of sentencing.
"* * *
"(D) No person shall be ordered to be committed to a jail or workhouse or otherwise be held in custody in satisfaction of a fine imposed as the whole or a part of a sentence except as provided in this section. Any person imprisoned pursuant to thissection shall receive credit upon the fine at the rate of *Page 70 thirty dollars per day or fraction of a day. If the unpaid timeis less than thirty dollars, the person shall be imprisoned oneday." (Emphasis added.)
There is no dispute in the case sub judice that each defendant was sentenced and ordered to pay a $100 fine following conviction by the trial court for the offense of disorderly conduct, and that each defendant refused to pay the fine despite the financial ability to do so. As a result, on remand the trial court should sentence each defendant to serve four days in jail pursuant to R.C. 2947.14(D) to satisfy the $100 fine in lieu of payment.
The four-day sentence for each defendant to satisfy the $100 fine pursuant to R.C. 2947.14(D) in lieu of payment is calculated as follows, viz.: (1) three days at the statutory rate of $30 per day amounts to a $90 credit, and (2) the remaining $10 of the fine is satisfied by serving one additional day of imprisonment. R.C. 2947.14(D). The majority's failure to perform these simple mathematical calculations and provide guidance to the trial court on remand does not serve the interests of judicial economy.